Citation Nr: 0501874	
Decision Date: 01/26/05    Archive Date: 02/07/05

DOCKET NO.  99-13 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

T.Mainelli, Counsel 



INTRODUCTION

The veteran, who died in June 1998, served on active duty 
from February 1964 to February 1968.  The appellant is the 
widow of the veteran.  This case comes before the Board of 
Veterans' Appeals (Board) on appeal from a November 1998 
rating decision, in which the Nashville, Tennessee, Regional 
Office (RO) of the Department of Veterans Affairs (VA) denied 
service connection for the cause of the veteran's death.  The 
Board initially remanded the case in December 2000 for 
additional development.  The case was before the Board again 
on October 1, 2004 at which time additional development was 
conducted by obtaining an Independent Medical Examiner (IME) 
opinion pursuant to its authority under 38 U.S.C.A. § 7109.  
The Board received the IME opinion later that month, and 
provided the appellant a copy of that opinion in December 
2004.


REMAND

The Board initially remanded this case in December 2000 for 
medical opinion in this case.  At that time, the appellant 
had alleged that the cause of her husband's death, malignant 
glioblastoma, was causally related to his exposure to Agent 
Orange in service.  She also presented another theory of 
etiology in that her husband's duties as a maintenance 
specialist on flight lines exposed him to jet fumes and other 
toxic chemicals.  In support of her claim, she submitted an 
article from the National Cancer Institute (NCI) which 
suggested that exposure to jet fumes and pesticides could 
represent a risk factor for developing brain cancer, to 
include glioblastoma.  

The Board's December 2000 remand directive requested an 
oncologist opinion as to "whether it is least as likely as 
not that the veteran's malignant glioblastoma was causally 
related to his active military service, to include his 
claimed exposure to Agent Orange and/or other toxic 
substances?"  The examiner's opinion, dated November 2003, 
was non-responsive as to the issue of whether exposure to 
substances other than Agent Orange could have been causally 
related to the veteran's development of a glioblastoma.  The 
Board, therefore, must return the examination report as non-
compliant with the Board's remand directives and inadequate 
for rating purposes.  Stegall v. West, 11 Vet. App. 268, 271 
(1998) (a claimant entitled to full compliance with 
directives contained in a remand order).

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center in Washington DC for the following action:

1.  The RO should contact the appellant and 
provide her the opportunity to submit any 
additional material, not currently of record, 
suggesting that a causal relationship exists 
between the veteran's exposure to herbicides 
and/or any other toxic substances in service 
and his development of malignant glioblastoma.  
She should also be advised to submit any other 
evidence and/or information in her possession 
which she believes is pertinent to her claim 
on appeal.

2.  When this development is completed, the RO 
should forward the veteran's claims folder for 
review by a VA oncology specialist in order to 
determine the relationship, if any, between 
his malignant glioblastoma and his period of 
military service.  The examiner should review 
the contents of the claims file and express 
opinion as to whether it is least as likely as 
not that the veteran's malignant glioblastoma 
was causally related to his active military 
service, to include his claimed exposure to 
Agent Orange and/or other toxic substances to 
specifically include jet fuel fumes?  The 
physician should provide the rationale for any 
conclusion reached and cite the evidence 
relied upon or rejected in forming any 
opinion.  If an opinion cannot be medically 
determined without resort to mere speculation 
or conjecture, this should be commented upon 
in the report.  The claims folder and a copy 
of this remand should be made available to the 
examiner

3.  Thereafter, the RO should readjudicate the 
claim on appeal.  If the benefit sought on 
appeal remains denied, the appellant and her 
representative should be provided a 
supplemental statement of the case (SSOC).  An 
appropriate period of time should be allowed 
for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
action until otherwise notified, but she may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law and to obtain compliance with 
previous remand directives by the Board.  No inference should 
be drawn regarding the final disposition of the claim.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




